DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species of antibody comprising CDRH-13 of SEQ ID NO:1, 4 and 8, and CDRL1-3 of SEQ ID NO:12, 14 and 16, in the reply filed on 04/26/2022 is acknowledged. The restriction requirement is made final.
	
Alternative Names
4-1BB is also commonly known as CD137 and TNFRSF9 (p. 9, line 25).

Sequence Requirements
In accordance with 37 C.F.R. 1.821(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. Currently, some sequences are referred to with “SEQ ID NO’ “. (See, for example, p. 6, lines 23 and 25.)
	According to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  The specification on p. 27, line 5, and p. 42, line 2, recites amino acid sequences and must refer to appropriate SEQ ID NO: or portion thereof, e.g., amino acids 1-5 of SEQ ID NO:87.

Specification
The disclosure is objected to because of the following informalities: It appears that the Heavy Chain (WT) sequence in Table 20 is not actually SEQ ID NO:73, but instead SEQ ID NO:74 (N297A); on p. 68, line 6, it appears the “(ET)” should be “(NA)”; on p. 68, line 16, it appears the second occurrence of “(WT)” should be “(NA)”.  
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/939,536 in view of US 10,280,230 B2.
The instant and copending application both claim a bispecific antibody comprising the same anti-4-1BB antibodies, i.e., which comprise the CDRH1-3 of SEQ ID NO:1, 4, 8 and CDRL1-3 of SEQ ID NO:12, 14 and 6, respectively.  For the copending application, the other antigen bound is HER2, a member of the EGF receptor family.  The instant application requires binding to EGFR instead.  It would have been obvious wherein the bispecific antibody bound 4-1BB and had the claimed sequence and also bound EGFR and had the VH and VL sequences of instant SEQ ID NO:71 and 72, which are identical to SEQ ID NO:15 and 16 of the cetuximab antibody variant in US 10,280,230. The patent teaches an antibody that binds MUC1, HER2 or EGFR (e.g., claim 14). Bispecific antigen-binding constructs are also taught (e.g., col. 18, lines 38-51).  It would have been obvious to substitute one antibody portion (EGFR-binding) for another (HER2-binding) with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.


Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-26 of copending Application No. 17/298,741 in view of US 10,280,230 B2 and Clinicaltrials.gov Study NCT03922204 v1 (https://clinicaltrials.gov/ct2/history/NCT03922204?A=1&B=1&C=merged#StudyPageTop,  April 18, 2019).
The instant and copending application both claim a bispecific antibody comprising the same anti-4-1BB antibodies, i.e., which comprise the CDRH1-3 of SEQ ID NO:1, 4, 8 and CDRL1-3 of SEQ ID NO:12, 14 and 6, respectively.  For the copending application, the other antigen bound is PD-L1.  The instant application requires binding to EGFR instead.  
US 10,280,230 teaches an antibody to EGFR comprising a VH and VL sequence of SEQ ID NO:71 and 72, which are identical to SEQ ID NO:15 and 16 of the disclosed cetuximab antibody variant. The antibody of the invention recognizes cancer, tumor or metastatsis (col. 47, lines 9-22). The patent teaches an antibody that binds MUC1, HER2 or EGFR (e.g., claim 14). Bispecific antigen-binding constructs are also taught (e.g., col. 18, lines 38-51).  
Clinicaltrials.gov Study NCT03922204 v1 teaches the treatment of advanced or metastatic solid tumors with bispecific antibody MCLA-145, which is a full-length IgG1 bispecific antibody binding PD-L1 and CD137 (see “Arms and Interventions”). 
It would have been obvious wherein the bispecific antibody bound 4-1BB and had the claimed sequence and also bound EGFR with the antigen-binding sequence set forth in US 10,280,230 instead of binding PD-L1, because both EGFR and PD-L1 antibodies were stated as being useful for treating tumors.  It would have been obvious to substitute one antigen-binding region (PD-L1-binding) for another (EGFR-binding) with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 19, 22, 27, 40 and 22 of U.S. Patent No. 11,261,259 in view of 10,280,230 B2, Singh et al. (J. Hematol. Oncol. 10:105, DOI 10.1186/s13045-017-0473-4, 2017) and US 10,421,758 B2. 
The instant and copending application both claim a bispecific antibody comprising the same anti-4-1BB antibodies, i.e., which comprise the CDRH1-3 of instant SEQ ID NO:1, 4, 8 and CDRL1-3 of SEQ ID NO:12, 14 and 6, respectively, represented in the VH of SEQ ID NO:24 and VL of SEQ ID NO:25 of the copending application. For the patent, the other antigen bound is claudin 18.2 (CLDN18.2).  The instant application requires binding to EGFR instead. 
US 10,280,230 teaches an antibody to EGFR comprising a VH and VL sequence of SEQ ID NO:71 and 72, which are identical to SEQ ID NO:15 and 16 of the disclosed cetuximab antibody variant. The antibody of the invention recognizes cancer, tumor or metastatsis (col. 47, lines 9-22).  Bispecific antigen-binding constructs are also taught (e.g., col. 18, lines 38-51).  
Singh et al. teach that anti-claudin 18.2 antibody is a target for advanced gastric cancer.  The chimeric monoclonal antibody is called claudiximab (p. 1/5, col. 2, first paragraph).  Claudin 18.2 is involved in tumor progression and development, and its structure suggests “it is an ideal molecule for target therapy”. (p. 2/5, col. 1, second paragraph)   It is concluded (p. 4/5, col. 2, third paragraph), “Targeted therapy is clearly the future of gastric cancer treatments. Newer concepts must implement multi-target strategies in order to induce durable remissions.” 
US 10,421,758 teaches that there is a lack of targeted therapies for gastric cancer, which have been shown to overexpresses EGFR, HER and HER3, and that HER2 antibody trastuzumab has been approved for treatment of gastric cancers (col. 161, lines 48-52)
It would have been obvious wherein the bispecific antibody bound 4-1BB and had the claimed sequence and also bound EGFR with the antigen-binding sequence set froth in US 10,280,230 instead of binding claudin 18.2, because both EGFR and claudin 18.2 were shown to be targets for gastric cancer (Singh et al. and US 10,421,758).  It would have been obvious to substitute one antigen-binding region (claudin 18.2-binding) for another (EGFR-binding) with a reasonable expectation of success.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anti-4-1BB/anti-EGFR bispecific antibody comprising an antibody or antigen-binding fragment thereof that binds 4-1BB and comprises heavy chain variable region (VH) comprising H-CDR1-3 of SEQ ID NO: 1, 4 and 8, respectively, and a light chain variable region (VL) comprising L-CDR1-3 of SEQ ID NO:12, 14 and 16 (as elected), and comprises an EGFR binding domain, does not reasonably provide enablement for wherein the 4-1BB-binding antibody or antigen binding fragment thereof does not comprise the above H-CDR1-3 and L-CDR1-3. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Independent claim 1 is drawn to an antibody or antigen-binding fragment thereof that binds to 4-1BB and comprises any of a variety of heavy chain CDRs and light chain CDRs. Claims 2 and 3 are drawn to the anti-4-1BB/anti-EGFR bispecific antibody comprising any one of a variety of VH and VL or HC and LC, respectively. While the claims only name the anti-EGFR portion as being the prior art antibody cetuximab or comprising a single set of HCD1-3 and L-CDR1-3 or specific pair of VH/VL or HC/LC, the 4-1BB antibody portion is not limited to particular CDR sets of H/L pairs.  Nevertheless, as shown in Table 1 of the specification for the anti-4-1BB antibody, the H-CDR1 of SEQ ID NO:1 is paired with H-CDR2 of SEQ ID NO:4 and H-CDR3 of SEQ ID NO:7, 8 or 9, only. The H-CDR2 of SEQ ID NO:4, 5 and 6 are each very different, as are the H-CDR3 of SEQ ID NO:7, 10 and 11. While the H-CDR1, SEQ ID NO:1 and 2 differ by a single conservative amino acid, they are significantly different than SEQ ID NO:3, and there is no evidence to suggest that they could be substituted one for the another with a reasonable expectation of success.  For the VL, each of the respective L-CDR1-3 are very different from each other. As can be seen in Table 2, only certain sets of variable chain CDRs are found together, although framework regions may vary (Table 3).  Tables 6-13 list the CDRs and variable regions and heavy and light chains of the 4-1BB antibodies isolated.  What can be seen is that an antibody comprising a VH with H-CDR1 of SEQ ID NO:1, H-CDR2 of SEQ ID NO:4 and H-CDR3 of SEQ ID NO:7, 8 or 9, had a paired with VL only with L-CDR1-3 of SEQ ID NO:12, 14 and 16, respectively.  The disclosed anti-4-1BB antibodies have been divided into groups:1A10, 1A12 and AB4 groups.  The elected antibody has CDRs comprised by 1A10, 1A10 M4 and 1A10 M12.
The prior art does not support mixing CDRs or even variable domains from other antibodies. The complex association of CDRs with FRs and their effect on antigen binding sites in the context of VH and VL is discussed by Herold et al. (Scientific Reports, 7:12276, DOI:10.1038/s41598-017-12519-9, Sept. 2017). When CDR regions were switched between variable domains, it was found that for the VH binding to antigen, not only the CDRs but framework regions were also a determining factor (p 9, 6th paragraph). The interaction between the VH and VL was found to be important as shown by when the VL was absent, the antigen binding loop VH:93-107 showed large fluctuations. “Hence, complex formation of the VL and VH domains appears to lock some of the antigen binding loops into distinct conformations.” (p. 11, first paragraph) It was discussed that (p. 11, start of 3rd paragraph), “The relationship between structure, stability and binding affinity of VH and VL is still unclear. This is an important aspect for understanding antibody architecture both as the basis of our immune system and also in the context of the engineering of antibodies for therapeutic purposes. In this context, it was found that in mutants an increase in affinity is often accompanied by a decrease in stability and vice versa - and these consequences are difficult to predict33–39.” Further (p. 13, start of last paragraph), “It seems that during antibody biogenesis the effect of CDRs on the stability of VH domains is a decisive, so far underappreciated factor…. The grafting constructs revealed that CDRs, in addition to antigen binding, affect variable domain structure strongly.” It is reported previous studies using CDR grafting for antibody humanization showed the importance of framework residues in the context of antigen binding and stability (p. 14, 1st paragraph). The reference concludes (p. 14, end of 2nd paragraph and 3rd paragraph), “[B]inding to the antigen is affected by each CDR loop differently and changes in loop mobility can in principle affect antigen binding affinity in an unpredictable way. (¶) Taken together our data indicate that multiple determinants regulate the VH/VL association and the affinity for the antigen. The interplay between interface interactions and CDRs turned out to be complex with mutual influences on VH/VL association and antigen binding.”
Additionally, there is no guidance or direction for mixing VH and VL between different antibodies. In agreement with Herold et al. (supra), it has been shown that mixing the heavy chains of an antibody to p-azobenzoate from one rabbit with the light chains of an antibody to the same compound but from a different rabbit produced low activity antibodies.  It is concluded (RS Nezlin, Biochemistry of Antibodies, 1970, p. 160), "Thus, to restore activity it is not sufficient that the two chains are combined. It is also necessary that the two chains possess a certain specificity if the antigen-binding capacity is to be restored."   Later, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….”
Therefore, for the reasons discussed above, including the breadth of the claims as they relate to shuffling CDRs and variable domains, the support by the prior art of the complexity and unpredictability of antigen binding as it relates to the CDR regions as well as to varying VH/VL pairing, and the paucity of working examples of any mixed CDRs or VH and VL of particular anti-4-1BB antibodies that can function within the context of the claimed bispecific antibodies, it would require undue experimentation to make and use the invention commensurate in scope with the claims.


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification discloses the anti-4-1BB antibody elected antibody has CDRs comprised by antibodies 1A10, 1A10 M4 and 1A10 M12 (elected H- and L-CDR set; Tables 6, 7 and 9).  An antibody or antigen-binding fragment thereof that binds 4-1BB and comprises a VH comprising H-CDR1-3 of SEQ ID NO: 1, 4 and 8, respectively, and a VL comprising L-CDR1-3 of SEQ ID NO:12, 14 and 16 (as elected), meets the written description provision of 35 USC 112(a).  However, the claims are directed to or encompass antibodies or an antigen-binding fragment thereof having sequences that comprise combinations of disclosed CDR-H1-3 and CDR-L1-3. While one skilled in the art would reasonably expect that an anti-4-1BB antibody comprising all the 6 CDRs in order and proper configuration or VH and VL of any single antibody set forth in Tables 6-12 would bind 4-1BB in the context of the claimed anti-4-1BB/anti-EGFR bispecific antibody, these are the only CDR and variable domain sets that meet the written description requirements of 35 USC 112(a).
It has been shown that the pairing of VH and VL is not random, and only specific pairs bind the designated antigen, e.g., Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….” Kranz et al. highlights the importance of sequence for both the VH and VL to work in unison for antigen binding. This extends to the CDRs within the heavy and light chains that must interact to form a 4-1-BB-binding region. The skilled artisan could not readily envision encompassed antibodies or antigen-binding fragments thereof that meet the full breadth of the structural limitations yet must bind 4-1BB, for example, those with H-CDR1 or SEQ ID NO:1, H-CDR2 of SEQ I NO:2 and H-CDR3 of SEQ ID NO:10, or with L-CDR1 of SEQ ID NO:12, L-CDR2 of SEQ ID NO:14 and L-CDR3 of SEQ ID NO:17. None of these meets the written description provision of 35 USC 112(a). 
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” This is not the case for an antibody which binds 4-1BB, for which aside from the disclosed set of paired H-CDR1-3 with the paired L-CDR1-3, there is no reasonable structure-function correlation established. There is no limitation specifically directed to framework regions, except as they are present in recited VH and VL sequences. Because the 4-1BB antibodies as claimed can mix-and-match CDRs and/or VH, VL and/or HC, LC, they are not required to have any particular conserved structure that is responsible for the required function.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the anti-4-1BB antibodies having the CDR sets of Tables 6, 7 and 9 (as elected), the skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies and antigen-binding fragments thereof, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only a bispecific antibody comprising the anti-4-1BB antibody portion comprises a VH comprising H-CDR1-3 of SEQ ID NO: 1, 4 and 8, respectively, and a VL comprising L-CDR1-3 of SEQ ID NO:12, 14 and 16, respectvely (as elected), but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US and Makkouk et al. (Annals Oncol. 28:415-520, 2017), US 20190169308 A1, US 10,919,977 B2 and US 20220056136 A1.
Makkouk et al. teaches that anti-CD137 antibodies are being clinically evaluated in combination with other tumor-targeting monoclonal antibodies (mAb) in a variety of cancers (p.  415, last paragraph). CD137 was identified as a marker of activated natural killer (NK) cells, which “are important mediators of antibody dependent cell-mediated cytotoxicity (ADCC), one of the primary mechanisms of anti-tumor action of mAbs [13].  We have previously shown that agonistic anti-CD137 enhances mAb-mediated ADCC function and synergizes with anti-CD20, anti-HER2, and anti-EGFR in murine models of lymphoma, breast cancer, and colorectal cancer, respectively [10-12]. Our results provided a strong rationale for anti-CD137/mAb therapy combination regimens currently being evaluated in clinical trials.”  (p. 416, col. 1, fifth paragraph)  It has been found that in patients with a non-Hodgkin’s lymphoma, breast cancer and head and neck cancer, that NK cells upregulate expression of CD137 when cetuximab is administered (p. 419, col. 2, second paragraph). It is discussed that EGFR expression in colorectal and head and neck cancer is not predictive of response to cetuximab, nor are other biomarkers (p. 419, col. 1, middle of third paragraph). Makkouk et al. does not teach a bispecific antibody binding both CD137 and EGFR, or CD137 or EGFR antibodies comprising the claimed variable heavy and light chain sequences.
US 20190169308 teaches bispecific antibodies that bind CD137 and tumor associated antigen (TAA) EGFR. The EGFR-binding portion was an IgG antibody ([0591]); however, the bispecific antibody may comprise antigen-binding fragments which are scFvs ([0031]). When the first and/or second binding domain are scFvs, the VH and VL therein may be joined by a linker ([0034]). Exemplary embodiments are set forth in which one binding domain is an IgG and the other is a scFv ([0079] and Fig. 1). This bispecific combination resulted in interferon gamma response (Fig. 25) and showed TAA-dependent CD137-mediated immune cell activation ([0599]).  It is also taught that the antibody may be a N297A mutant, which is the most widely used IgG1 mutant, and the bispecific antibody comprising a human IgG1 Fc may comprise the N297A mutation ([0062] and [0065]).
US 10,919,977 teaches bispecific antibodies, including EGFR-binding antibodies SI-1C6, SI-1C6.2, SI-1X6 and SI-1X6.4. These bispecific antibodies comprise the VH and LC (light chain) pair of SEQ ID NO: 48/43, 119/113, 128/123 and 137/131, respectively (Table 1).  The EGFR-binding portion of the VL and HC of bispecific antibodies are shown in Table 1. The two antigens bound by the bispecific antibodies are both member of the EGFR family (col. 1, lines 27-31). The antibodies can have a heavy and light chain comprising an IgG1 antigen-binding domain and a scFv domain with a VH and VL linked and wherein the scFv is linked by (G4S)n connectors, where n may be 1-10, to the IgG1 (col. 3, line 61, through col. 4, line 5, and Fig. 1). The antibodies can be used to treat cancer and may be coadministered with another therapeutic agent, including a checkpoint inhibitor such as 4-1BB (col. 6, lines 14-24). It is also taught that EGFR antibody cetuximab has been approved for treatment of several cancers (col. 1, lines51-58).
US 20220056136 teaches a bispecific antibody that binds PD-L1 and 4-1BB, wherein the sequence of the 4-1BB binding portion comprises the VH and VL of SEQ ID NO: 188 and 193, respectively, as well as full HC and LC of SEQ ID NO:29 and 27, for example.  The anti-PD-L1 can be a full IgG1 with mutation N297A ([254]). One bispecific antibody comprises the anti-PD-L1 portion in an IgG form and the anti-4-1BB portion in scFv form (Table 18), however, either portion may be in an IgG or scFv form (e.g., [0058] and [0153]). The scFv can have a linker between the VH and VL ({0085]).
It would have been obvious wherein the bispecific antibody bound 4-1BB and EGFR for the recognized synergism of the two antigen-binding abilities together (Makkouk et al.) and as suggested by US 20190169308 for the combined abilities to treat a cancer.  It further would have been obvious wherein the EGFR-binding portion was the antibody or an antigen-binding fragment of the clinically approved antibody cetuximab or comprised the VH and LC pair of SEQ ID NO: 48/43, 119/113, 128/123 and 137/131 of US 10,919,977, respectively, which comprise instant VH/VL of SEQ ID NO:71/72. It further would have been obvious wherein the EGFR-binding portion comprised an IgG1 heavy chain with mutation N297A, as suggested by both US 20190169308 and US 20220056136. Additionally, it would have been obvious wherein the anti-4-1BB portion of the bispecific antibody comprised the VH and VL disclosed for the anti-41BB antibody portion of the bispecific antibody disclosed by US 20220056136, which are identical to those of the instant claims, since it was known to function in a bispecific cancer-treating construct. It would have been obvious wherein either the EGFR- or 4-1BB-binding portion was a scFv or full-length IgG as discussed by US 20220056136 and US 10,919,977, including wherein the scFv comprised a peptide linker between the VH and VL. Because the use of the prior art bispecific antibodies was for treatment of cancer, it would have been obvious to have a pharmaceutical composition thereof comprising a pharmaceutically acceptable carrier. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 10, 2022